Citation Nr: 9927777	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  93-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and his readjustment counselor




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.  

This appeal initially arose from a February 1990 rating 
decision by the San Juan, Puerto Rico, Regional Office of the 
Department of Veterans Affairs (VA), which found that the 
veteran had not submitted new and material evidence such as 
to warrant reopening of his claim seeking service connection 
for an acquired psychiatric disorder, to include PTSD.  

During the course of this appeal, the veteran relocated to 
New York, and his claims file has been transferred to the 
jurisdiction of the Buffalo, New York, Regional Office (RO).  



FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied service 
connection for an acquired psychiatric disorder to include 
PTSD.  

2.  Evidence added to the record since the Board's June 1988 
decision, including statements of the veteran, testimony at a 
personal hearing on appeal, as well as private and VA medical 
records and information from the United States Armed Services 
Center for Research of Unit Records (USASCRUR), is not 
cumulative or redundant, is relevant and probative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's claim for an acquired psychiatric disorder 
to include PTSD is plausible.  



CONCLUSION OF LAW

1.  Evidence received since the June 1988 Board decision 
denying service connection for an acquired psychiatric 
disorder to include PTSD is new and material, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD has been reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an acquired psychiatric 
disorder to include PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision dated in June 1988 the Board denied service 
connection for an acquired psychiatric disorder to include 
PTSD.  

In order to answer these questions, the Board must first 
review the evidence that was before the Board in June 1988 
for purposes of clarity.  This evidence included the 
veteran's service medical records, VA and private medical 
records, testimony of the veteran at a personal hearing in 
May 1984, as well as a copy of a decision by the Social 
Security Administration awarding the veteran disability 
insurance benefits.  Service medical records show that the 
veteran had service in the Republic of Vietnam from February 
1970 to March 1971, where he served as a tool room keeper and 
a combat construction specialist.  The veteran's service 
medical records, including reports of his medical examination 
for service entrance and separation, are negative for any 
complaints or findings of an acquired psychiatric disorder.  

Post-service clinical records show that VA initially examined 
the veteran in April 1971.  At that time, he complained, in 
pertinent part, of nervousness, anxiety and feelings of fear.  
He was noted on physical examination to appear anxious and 
tense.  Anxiety reaction was the diagnostic impression.  On a 
VA psychiatric evaluation in July 1971, the veteran was found 
to be somewhat hostile and poorly cooperative.  The content 
of his thoughts was that of nervousness or inability to 
sleep, heaviness and insecurity.  He had superficial 
reference ideas but did not admit to hallucinations, and 
there was no evidence of feelings of being persecuted.  He 
was oriented in three spheres.  Anxiety reaction was the 
diagnostic impression.  

VA outpatient treatment records received in March 1980 and 
compiled between April and September 1971 show that the 
veteran was evaluated and treated during this period at a VA 
mental health clinic for various complaints, including 
difficulty with sleeping, irritability, tension and 
nightmares.  In June 1970, the veteran reported that he 
thinks about Vietnam and everything that happened there.  On 
a September 1971 interview the veteran related that at times 
he was confused and disoriented, slept poorly, experienced 
nightmares and had visions of persons (at times Vietnamese 
people).  The veteran was prescribed Valium and Elavil.  In 
January 1978, the veteran was assessed by VA clinicians as 
suffering from anxiety and depression.  

On a VA private psychiatric evaluation in August 1981, the 
veteran reported that he was hospitalized once during the 
Vietnam war for his nerves.  He added that subsequent to his 
service discharge he has felt extremely nervous, insomniac, 
paranoid, fearful and had experienced frequent nightmares.  
On mental status examination, the veteran appeared very 
anxious, angry, apprehensive and detached in his ability to 
relate.  The veteran was found to have an anxious quality to 
his voice, and his affect was noted to be superficial and 
characterized by anxiety and depression.  The veteran was 
well oriented to person and place and only partly as to time.  
His thought content had a fearful, anxious and depressive 
nature, and paranoid and suicidal ideations were present.  
His memory was reported as fair, but it was noted that he 
frequently thought about his combat action in Vietnam and the 
life threatening situation he experienced.  Dysthymic 
reaction, chronic post-traumatic stress reaction and rule out 
schizophrenia were the diagnoses rendered.  

On a VA psychiatric examination in February 1982, the veteran 
reported that he was in combat as a combat engineer and that 
"Vietnam had changed him."  He said that he had frequent 
thoughts of his suffering in Vietnam and reported that 
looking at pictures of Vietnam had recently caused him 
nightmares.  Following a mental status examination, 
significant for depressed thoughts and effect as well as 
fleeting suicidal ideas without structure, dysthymic disorder 
was diagnosed.  The examiner added that there was no evidence 
of PTSD.  

The veteran was hospitalized at a VA medical center beginning 
in late August 1982 for recurrent major depression.  He 
complained on admission of feelings of increased 
restlessness, insomnia, aggression towards self and others 
and nightmares about the Vietnam war.  

A copy of a Social Security Administration administrative law 
judge decision received in February 1984 shows that the 
veteran was awarded Social Security disability insurance 
benefits in December 1983 based in part on a finding that 
medical evidence established that he had a severe major 
depressive disorder with psychotic features and a personality 
disorder, as well as chronic physical disability.  

A private clinical psychologist evaluated the veteran in May 
1984 and observed, "based on the information obtain [sic]," 
that the veteran became sick while serving in the military.  
He noted the veteran started suffering from his nerves and 
having mental health problems right after being discharged 
from the military service.  The veteran was found on 
psychological testing to have incoherent thinking, perception 
problems, and somewhat immature conduct, as well as 
progressive type organic brain damage.  The examiner noted 
that, according to personality testing, the veteran had "an 
ezquizophrenie paranoid developing" due to the traumatic 
experiences he suffered in the Vietnam conflict, as well as 
organic brain problems.  He observed that for a significant 
period in Vietnam the veteran "put in his organism an 
excessive quantity of opiate drugs, that damaged his brain 
and some arterial part of his body."  

VA outpatient treatment records received in March 1985 show 
ongoing therapeutic intervention for the veteran's 
psychiatric problems between December 1981 and February 1985.  

Service administrative data received in June 1985 shows that 
the veteran performed duty as a combat engineer and served in 
Vietnam from February 1970 to March 1971.  His decorations 
and awards included the Vietnam Service Medal and the Army 
Commendation Medal.  

VA records show that the veteran was hospitalized beginning 
in February 1987 for complaints of insomnia and nightmare of 
Vietnam, as well as feelings of worthlessness.  On 
psychiatric evaluation during his hospitalization, the 
veteran reported hearing voices of "the damned Vietnamese 
that harmed my life so much in Vietnam."  Most of his 
complaints were reported to revolve around unpleasant war 
experiences, and he cried on one occasion while talking about 
horrible events that he had witnessed in the Army.  Following 
psychological testing, which revealed that his attitude 
toward life is full of negativism and deep hostility towards 
almost everyone, undifferentiated schizophrenia was 
diagnosed.  PTSD was also reported to be suspected.  

In March 1987 a board of three VA psychiatrists examined the 
veteran.  During this examination, the veteran manifested an 
episode of acting out behavior with a display of shouting, 
pounding on the desk with his fist, going up to the wall and 
doing the same, as well as addressing the examiners angrily.  
He said that the Vietnam war destroyed him and that he was 
"nothing."  After calming down the veteran was able to 
mention what his examiners indicated was apparently the most 
traumatic events for him in Vietnam without much emotional 
involvement.  The veteran described how in Da Nang he and 
others were ordered by a sergeant at gunpoint to burn down a 
village.  He described watching how a truck full of American 
soldiers blew up while he was trying to detect mines with 
some equipment.  None of his complaints were specific.  He 
spoke very superficially about the poverty of the Vietnamese, 
the attacks on his base, etc.  Dysthymic disorder with some 
PTSD features was the diagnosis.  The examiners commented 
that from the evidence of record, they were unable to confirm 
that the veteran was in fact involved in direct confrontation 
with the Vietnamese such as those he described.  It was noted 
that, other than the two events above, the veteran was 
otherwise vague and unspecific.  It was further observed that 
his affective response did not correspond to the magnitude of 
the traumatic events, as he was able to describe them.  The 
examiners reported that it was for this reason, at present, 
there was not enough evidence to warrant a diagnosis of PTSD.  

In May and June 1987, the veteran was followed at a VA mental 
hygiene clinic and assessed by his treating physician as 
having chronic PTSD.  

On the basis of the early evidence described above, the Board 
in June 1988 concluded that the veteran's dysthymic disorder 
was first manifested subsequent to service, and that PTSD had 
not been demonstrated by the clinical record in its entirety.  

Evidence adduced since the June 1988 Board decision includes 
VA clinical records compiled between July 1988 and December 
1998.  These records include reports of the veteran's 
multiple psychiatric hospitalization beginning in July 1988, 
July 1989, and November 1997.  Psychiatric diagnoses rendered 
as a result of these hospitalizations included PTSD, major 
depression, and alcohol and polysubstance abuse, in 
remission.  VA outpatient progress notes show evaluation and 
treatment, including supportive therapy provided to the 
veteran for psychiatric complaints.  These records show that 
the veteran's psychiatric symptoms included withdrawal, 
irritability, depressed mood, difficulty sleeping and 
anxiety.  A notation in these records report that the content 
and severity of the symptoms as reported by the veteran 
strongly suggest a diagnostic impression of PTSD.  

A psychological assessment of the veteran in June 1992 
reported that previous evaluations of the veteran in 1982, 
1986 and 1989 found that he suffered from simple 
schizophrenia, schizophrenia and possible PTSD, and PTSD, 
respectively.  Testing on this occasion were reported to 
support the diagnostic impression of PTSD.  

At a personal hearing on appeal in October 1990, the veteran 
described events in Vietnam, which he considered stressful, 
and also related his difficulties in adjusting to civilian 
life after Vietnam.  The veteran's witnesses described their 
observations of the veteran, his treatment history and 
problems with emotional instability.  

On a VA PTSD examination in November 1992, the veteran 
related that he served in an engineering unit in Vietnam and 
that, immediately after arriving in Vietnam, his company was 
bombarded.  He reported that in Chu Lai a truck loaded with 
sand was blown up after hitting a mine, resulting in the 
death of three Americans and the wounding of a friend.  He 
also reported that his company was forced to set fire to a 
village.  Subjectively, the veteran complained of being dead 
because the war destroyed him.  He reported that he saw many 
of his friends die in Vietnam, and that these memories gave 
him nightmares, anxiety, lack of peace and suffering.  
Following objective examination, dysthymia was diagnosed.  

In August 1995, the veteran submitted information in support 
of his current claim for PTSD.  The veteran reported that, 
while in Vietnam, he was assigned to the 39th Engineers, 
Company D.  He reported that his stressors consisted of 
witnessing a truck explode in front of him, causing the death 
and injury of fellow soldiers, and being ordered by an NCO to 
fire on a village that was being evacuated of old people and 
children.  The veteran related that the truck explosion 
occurred in approximately May 1970 near Quang Tri, and 
resulted in the wounding of E4 Jose L. Rodriguez and a 
Sergeant Molina, both members of his unit.  

In March 1997, the veteran was examined for admission into 
the Mentally Ill Chemical Abusers (MICA) program.  It was 
noted that although his primary concern was for treatment of 
PTSD, he was willing to take part in MICA, as he also had 
substance abuse issues.  On this assessment, PTSD, dysthymia, 
alcohol abuse and marijuana abuse were diagnosed.  

The newly received evidence also includes a letter dated in 
January 1998 from the medical director of the VA PTSD 
residential rehabilitation program in Miami, Florida, which 
informed the RO that the veteran was currently admitted into 
their program.  This individual further reported that the 
veteran was attending group therapy to process his 
psychosocial dysfunction and combat related trauma.  He was 
also being seen for individual therapy.  

VA outpatient treatment records beginning in June 1998 
reflect that the veteran received evaluation and treatment at 
the outpatient PTSD Clinic in Canandaigua, New York, 
following his completion of the PTSD program in March 1998 at 
the Miami VA Medical Center.  

Received in October 1998 in connection with the veteran's 
current claim is a letter from the USASCRUR, which notes that 
extracts enclosed with the letter, included combat activities 
of the 39th Engineer Battalion and a U.S. Army casualty 
report.  It was pointed out that the list included a Private 
First Class Jose L. Rodriguez who was wounded in action on 
March 30, 1971 (28 days after the veteran departed Vietnam).  
It was also noted that this individual was assigned to a 
component of the 198th Light Infantry Brigade, as opposed to 
the 45th Engineer Group, which was the veteran's 
headquarters.  The USASCRUR further observed that the 
information supplied by the veteran regarding Sergeant 
"Molina" was insufficient for their research purposes, and 
that more specific data was required for their purposes.  

The operational report for the 39th Engineer Battalion 
(combat) for the period from February through April 1970 and 
from August through October 1970 shows that this unit was 
involved in construction activities, including mine sweeping 
and land clearing in and around Chu Lai and Da Nang.  During 
the initial reporting period from February to April 1970, 
Company D reportedly encountered light enemy activity 
consisting of an enlisted man being injured by flying glass 
as a result of sniper fire and an event in which a low bed 
trailer carrying a front loader was struck by an estimated 40 
to 50 pound mine.  Enemy activity encountered during the 
latter reporting period from August through October 1970 
included light sniper fire resulting in negative damage and 
negative casualties.  Also during this period there were four 
instances of vehicles being struck by mines and destroyed.  
In one instance, the two occupants received minor bruises, 
and, in another incident, an individual was wounded, 
necessitating medical evacuation to Japan.  Otherwise, there 
were no casualties.  The casualty report showed that Jose L. 
Rodriguez was wounded on March 30, 1971, in the area of Quang 
Ngai, and that his duty MOS was 11P10.  

Analysis

New and material evidence

As noted hereinabove, in a decision in June 1988, the Board 
denied service connection for an acquired psychiatric 
disorder to include PTSD.  

Under the appropriate laws and regulations, that prior 
determination denying entitlement to service connection for 
an acquired psychiatric disorder to include PTSD is final, 
and the veteran's claim as to this disorder may not be 
reopened absent the submission of new and material evidence.  
38 U.S.C.A. § 5108.  In considering whether a claim may be 
reopened, a two step analysis must be performed.  First, the 
Board must determine whether the evidence is both new and 
material.  If, and only if, the Board determines that the 
claimant has produced both new and material evidence is the 
claim deemed to have been reopened, and the case must then be 
evaluated on the basis of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

We have considered the evidence received since the Board's 
decision in June 1988, and have compared it with the evidence 
before that determination, and find that the newly submitted 
evidence is both new and material such as to reopen the 
veteran's claim seeking entitlement to service connection for 
an acquired psychiatric disorder to include PTSD.  

This evidence includes clinical data which relates the 
veteran's ongoing psychiatric symptoms to PTSD, as well as 
information from the United States Army which tends to 
corroborate that the veteran's engineering company in Vietnam 
suffered losses of equipment and injury to personnel as a 
result of enemy mines being detonated.  

The Board previously denied this claim due to a lack of a 
diagnosis of PTSD.  The Board finds that the current evidence 
demonstrates the veteran suffers from PTSD.  Furthermore, 
documentary evidence tending to buttress the veteran's 
description of one of his stressor events has been received.  
This evidence is clearly new, as it is neither cumulative nor 
redundant.  Furthermore, by itself, or in connection with the 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Having, thus determined that new and material 
evidence has been added to the record, the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is reopened.  

Well groundedness

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125 (a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.

Here, there is medical evidence showing a diagnosis of PTSD 
attributable to the veteran's alleged stressors in service.  
Thus, the Board finds the claim of service connection for 
PTSD to be well grounded.  38 U.S.C.A. § 5107.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder to include PTSD, and as the claim is well grounded, 
the appeal is granted subject to further action as discussed 
below.  



REMAND

In light of the action taken above, the Board notes that the 
RO must review the merits of the claim of service connection 
for an acquired psychiatric disorder to include PTSD.  In 
this regard, further stressor development, including 
obtaining more detailed information from the veteran as 
required by the USASCRUR as indicated in its October 1998 
letter, should be undertaken, as well as all further 
indicated development.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:  

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed description of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events, and he 
must be asked to be as specific as 
possible, because without such details an 
adequate search of verifying information 
cannot be conducted.  He should be 
further advised that failure to respond 
might result in adverse action.  

2.  With the additional information 
obtained, the RO should review the file 
and prepare a further summary of all the 
veteran's claimed stressors.  The summary 
and all associated documentation should 
be sent through the USASCRUR.  They 
should be requested to provide any 
information, which might corroborate the 
veteran's alleged stressors.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

4.  If and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist to determine the diagnoses 
of all psychiatric disorders that are 
present.  The examination report should 
reflect review of pertinent materials in 
the claims folder.  The examiner must 
specifically include or exclude a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify:  (1) Whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and a psychiatric 
examination, if appropriate, is adequate 
for rating purposes, the claim should be 
readjudicated by the RO.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be issued a supplemental 
statement of the case, which should include all pertinent 
laws or regulations, and be afforded a reasonable opportunity 
to reply.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  In taking this action, the Board implies no 
conclusion as to the ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  He may furnish additional evidence and 
argument while the case is in REMAND status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals




 

